Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roberto Ruschena on October 15, 2021.

The application has been amended as follows: 

Please amend Claims 1, 4, and 6 – 8 as follows:

Claim 1, Line 14 should read:

the at least one heat exchanger (3) configured to use at least condensation heat…

Claim 1, Lines 17 – 18 should read:

…exchanger (4) configured to operate as a working fluid sub-cooler for [[a]] the high temperature organic Rankine cycle (10) and as a working fluid preheater (8) for…

Claim 4, Line 4 should read:

… the at least one heat exchanger with an over-heater function (2) in which working fluid of the high temperature organic…

Claim 6, Line 1 should read:

The Organic Rankine cycle system (110, 120) according to  claim 1,…

Claim 7, Line 1 should read:

 claim 1, wherein…

Claim 8, Line 1 should read:

The Organic Rankine cycle system (120) according to  claim 1,…


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of said high temperature organic Rankine cycle (10) further comprises a regenerator (7) and the working fluid of said high temperature organic Rankine cycle (10) in the liquid phase is divided into two flows, one flow directed to the heat exchanger (4) with the function of sub-cooler of the working fluid of the high temperature organic Rankine cycle (10), the other flow directed to the heat regenerator (7) of the high temperature organic Rankine cycle (10), and wherein said regenerator (7) has a hot side – in conjunction with the rest of the structure of Claim 1. While regenerators and sub-coolers are known in the art (see Luan and Cogswell), the divided flow in the position recited is not known and would not have been obvious . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, October 15, 2021